Order issued October              , 2012




                                                In The
                                     (Court of Appeals
                                    Bistrirt    rxas at Dallas
                                        No. 05-12-00902-CV


                     DALLAS COUNTY HOSPITAL DISTRICT
             D/B/A PARKLAND HEALTH & HOSPITAL SYSTEM, Appellant
                                                   V.
                           HOSPIRA WORLDWIDE, INC., Appellee


                                              ORDER

        Before the Court is the joint motion requesting an extension of time for appellant to file a

reply brief and for appellee to file an amended and/or supplemental brief. We GRANT the motion

with regard to the reply brief. Appellant shall file its reply brief on or before October 5, 2012.

        We construe appellee' s request for an extension of time to file an amended and/or

supplemental brief as a motion for leave to file sur-reply brief. We GRANT appellee's motion.

Appellee shall file a sur-reply brief within twenty days of the date appellant files its reply brief.